Per Curiam. The execution of the sentence of Ronald Gene Simmons, Sr. to death is temporarily stayed. The parties and the petitioner are directed to file contemporaneous briefs by June 27, 1988. The questions to be briefed are: the standing of the petitioner, whether this court should have mandatory review of death cases, or, if there is no mandatory review, whether a decision to waive appeal in a death case should be reviewed by us, and, if so, whether the defendant in this case understood the choice of life or death, and knowingly and intelligently made that choice. Any of the parties and the petitioner may appear before this court on Tuesday at 9:00 a.m., June 28,1988, for oral argument. Each party and the petitioner will be allotted 20 minutes. A writ of certiorari is granted to bring up the records in the hearings held to determine the competency of the defendant to waive appeal. The parties and the petitioner need not abstract those records. Temporary stay of execution granted, the parties and petitioner to proceed in accordance with this opinion. Purtle, J., dissents.